 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 1 of 6 PageID #: 399


                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

FREDERICK W. SMITH, JR.,                :
                                        :
             Plaintiff,                 :
                                        :
      v.                                : Civil Action No. 20-1779-RGA
                                        :
ERIKA JOHNSON, et al.,                  :
                                        :
             Defendants.                :


Frederick W. Smith, Jr., Howard R. Young Correctional Institution, Wilmington,
Delaware. Pro Se Plaintiff.



                              MEMORANDUM OPINION




June 17, 2021
Wilmington, Delaware
 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 2 of 6 PageID #: 400


/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Frederick W. Smith, Jr., an inmate at Howard R. Young Correctional

Institution, Wilmington, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I.

2). Plaintiff was not incarcerated when he commenced this action. He appears pro se

and has been granted leave to proceed in forma pauperis. (D.I. 7). The Court proceeds

to screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                     BACKGROUND

       The following facts are taken from the Complaint and assumed to be true for

purposes of screening the Complaint. See Umland v. PLANCO Fin. Servs., Inc., 542

F.3d 59, 64 (3d Cir. 2008). Plaintiff alleges that Defendants violated his rights under the

Eighth Amendment to the United States Constitution to be free from cruel and unusual

punishment and the Fourteenth Amendment for harassment, discrimination, due

process and equal protection violations, and mental anguish because Plaintiff is

mentally ill. (D.I. 2 at 3).

       In November 1993, Plaintiff was convicted following a jury trial in the Delaware

Superior Court of various sexual assault crimes in connection with an incident of

domestic violence. See Smith v. Delaware, 624 F. App’x 788, 789 (3d Cir. 2015); In the

Matter of the Petition of Frederick W. Smith, 2011 WL 880849, 15 A.3d 218 (Del. 2011)

(table). He was sentenced to a term of imprisonment of 36 years at Level 5, suspended

after 32 years with probation to follow. (D.I. 4-1 at 148).

       In May 2020 while incarcerated at the James T. Vaughn Correctional Center,

Plaintiff was contacted about the prison release process. (D.I. 2 at 4). Months later,

Plaintiff was told that Defendant Delaware Probation Officer Erika Johnson had visited
                                             1
 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 3 of 6 PageID #: 401


Plaintiff’s parents’ home and approved the home as a place for Plaintiff to reside upon

his release. (Id. at 5). On October 14, 2020, Plaintiff told Probation and Parole Unit

Supervisor Michelle Burgess that his “alleged victim” lived two or three blocks down the

street from his parents’ home, and Burgess stated that Johnson did not care and

allowed Plaintiff to reside with his parents. (Id). Plaintiff was released from prison on

October 25, 2020. (Id.). He registered with the State Police as an “alleged sex

offender.” (Id.).

       Plaintiff alleges that on November 27, 2020 (and often), Defendant Wilmington

Detective James Tobin and Johnson kept harassing Plaintiff to move from his parents’

home without Plaintiff violating probation supervision because he received approval to

reside with his parents. (Id. at 6). Johnson wanted Plaintiff to contact Tobin to provide

an update when Plaintiff could move from his parents’ home. (Id.). Plaintiff alleges that

Defendants kept harassing him and telling him that they would have him arrested if he

did not move from his parents’ home when he is “not supposed to have any police

contact and no other probation person or parolee have to move out of their approved

residence and this is the harassment and discrimination.” (Id.). Plaintiff states that he is

in compliance with his sentencing order. He seeks $30 million dollars from each

Defendant. (Id. at 20).

       Plaintiff also filed a motion for protection from abuse and for a federal restraining

order against Defendants. (D.I. 5). The one page motion states that Plaintiff fears for

his life because of Defendants’ continued harassment and discrimination and they

continue to force him to move from his registered residence that was approved by the

Attorney General of the State of Delaware. (Id.). On March 23, 2021, the Court


                                             2
 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 4 of 6 PageID #: 402


received a letter from Plaintiff indicating that he was “violated” by one of the defendants

due to retaliation of his civil rights suit against them (D.I. 10), but he does not identify

the defendant and provides no other facts other than the conclusory statement.

                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915A(b) if “the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013). See

also 28 U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

Amended Complaint, “however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. at

94.

       A complaint is not automatically frivolous because it fails to state a claim. See

Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020. “Rather, a claim is frivolous only

where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless” or

“fantastic or delusional” factual scenario.’” Id.

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to § 1915A(b)(1) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). However, before


                                               3
 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 5 of 6 PageID #: 403


dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. § 1915A, the Court must

grant Plaintiff leave to amend his complaint unless amendment would be inequitable or

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S.10 (2014). A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted. See id. at 11.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint “show” that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

“context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id.

                                        DISCUSSION

       The Complaint will be dismissed. Plaintiff alleges that Defendants harassed and

threatened him. However, mere threatening language and harassment does not


                                               4
 Case 1:20-cv-01779-RGA Document 15 Filed 06/17/21 Page 6 of 6 PageID #: 404


amount to a constitutional violation. See Matthews v. Norristown State Hosp., 528 F.

App'x 115, 119 (3d Cir. 2013) (citing Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.1987)

(stating that not every unpleasant experience a prisoner faces, like verbal abuse or

harassment, constitutes cruel and unusual punishment); McFadden v. Lucas, 713 F.2d

143, 146 (5th Cir.1983) (noting that mere threats and gestures do not amount to

constitutional violations). Moreover, Plaintiff's allegation that his parole officer

threatened to revoke his probation does not state a claim under the Civil Rights Act.

See Myers v. Bendus, 343 F. Supp. 370, 372 (E.D. Pa. 1972); see also, U. S. ex rel.

Smith v. Heil, 308 F. Supp. 1063, 1067 (E.D. Pa. 1970) (probation officer empowered to

arrest parolees for violation of parole not ‘in a position’ to revoke plaintiff's parole on

own motion and bare threat, without more, does not state a claim).

                                       CONCLUSION

       For the above reasons, the Court will: (1) dismiss as moot Plaintiff’s motion for

protection from abuse and for a federal restraining order (D.I. 5); and (2) dismiss the

Amended Complaint as legally frivolous pursuant 28 U.S.C. § 1915(e)(2)(B)(i). The

Court finds amendment futile.

       An appropriate Order will be entered.




                                               5
